Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       29-JUN-2020
                                                       10:08 AM




                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

                       SUZANNE T. TERADA,
                          Respondent.


                       ORIGINAL PROCEEDING
             (ODC NOS. 16-O-008, 16-O-049, 16-O-365)

                       ORDER OF SUSPENSION
              (By: Recktenwald, C.J., Nakayama, J.,
   and Circuit Judge Ochiai, in place of Mckenna, J., recused,
   with Pollack, J., dissenting, with whom Wilson, J., joins)

          Upon consideration of the June 3, 2019 report of the
Disciplinary Board of the Hawaii Supreme Court, the briefing
submitted by Respondent Suzanne T. Terada and the Office of
Disciplinary Counsel (ODC), and the record in this matter, we
make the following Findings of Fact by clear and convincing
evidence, and reach the following Conclusions.
          In ODC Case No. 16-O-008, we find that the record
contains sufficient evidence to demonstrate that the Office of
Disciplinary Counsel failed to carry its burden of demonstrating
that Respondent Terada failed to explain the purpose of the
$25,000.00 paid by her client into her client trust account, to
be held in contingency for the final costs associated with the
closure of the estate of the client=s mother.   In all other
respects, we confirm the Findings of the Disciplinary Board in
its report.   We therefore conclude that, in Case No. 16-O-008,
Respondent Terada=s conduct violated Rules 1.3, 1.4(a)(2),
1.4(a)(3), 1.4(a)(4), 1.15(d), and 1.16(d) of the Hawaii Rules
of Professional Conduct (HRPC) (2014).
          In Case No. 16-O-049, we confirm the Findings of the
Disciplinary Board in its report, and therefore conclude the
Respondent=s conduct violated HRPC Rules 1.15(d), 1.15(e), and
8.4(c).
          In Case No. 16-O-365, we confirm the Findings of the
Disciplinary Board and conclude that Respondent Terada=s conduct
therefore violated HRPC Rules 1.1, 1.4(a)(3), 1.4(a)(4),
1.16(d), and 8.4(c), but also conclude a review of the record
demonstrates, as alleged by the Office of Disciplinary Counsel,
that the Respondent signed an affidavit that she knew did not
represent the truth and knew, or should have known, that it
would be submitted to the bankruptcy court, in violation of HRPC
Rule 3.3(a)(1).
          In particular, we note the Board=s Finding, based upon
the Hearing Officer=s role as finder of fact, that the Respondent
acted with wilful intent in two of the client matters, and
caused, or threatened to cause, financial and other injuries to
all three clients.   Absent mitigating circumstances, such
conduct warrants disbarment.   See, e.g., ODC v. Cusmano, No.
22770 (January 5, 2000).
          In aggravation, we find that Respondent=s conduct

                                 2
evinced a pattern of misconduct (of delay, a refusal to act with
diligence, and a refusal to communicate with others), multiple
offenses, deceptive conduct during the disciplinary proceedings,
and a refusal to acknowledge the wrongful nature of her conduct.
We also find one of her clients was vulnerable, and that she has
substantial experience in the practice of law.
          In mitigation, we find the Respondent has a strong
record of community service, has a clean disciplinary record,
and bore extraordinary personal stressors during the relevant
time that were a factor in her failure to communicate or act
with diligence, and which mitigate against a more severe
discipline.    Nevertheless, we conclude a period of suspension is
warranted.    Therefore,
          IT IS HEREBY ORDERED that Respondent Suzanne Terada is
suspended from the practice of law for a period of eighteen
months, effective 30 days after the entry date of this order, as
provided by Rules 2.3(a)(2) and 2.16(c) of the Rules of the
Supreme Court of the State of Hawaii (RSCH).
          IT IS FURTHER ORDERED that Respondent Terada shall,
within 10 days after the effective date of her suspension, file
with this court an affidavit that she has fully complied with
RSCH Rule 2.16(d).
          IT IS FURTHER ORDERED that Respondent Terada shall
complete an audit of her practice, by the Practicing Attorney
Liability Management Society or similar organization, within 60
days of the commencement of her suspension and shall file a
declaration with ODC and the Disciplinary Board within 30 days
after completion of the audit, attesting to its successful
completion, though an extension shall be available based upon
demonstration of good cause.

                                  3
         IT IS FURTHER ORDERED that Respondent Terada shall
bear the cost of the disciplinary proceedings, upon approval by
this court of a timely filed verified bill of costs from ODC,
pursuant to RSCH Rule 2.3(c).
         DATED: Honolulu, Hawaii, June 29, 2020.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Dean E. Ochiai




                                4